



Exhibit 10.57


Assured Guaranty Ltd. Perquisite Policy


This Assured Guaranty Ltd. Perquisite Policy (the “Policy”), established
February 9, 2012 and amended and restated on November 6, 2018 (the “Effective
Date”), sets forth the policies and procedures of Assured Guaranty Ltd. and its
affiliates (the “Company”) with respect to establishing perquisites and
designating those executives eligible to receive the perquisites during such
executives’ periods of employment by the Company.


1.Eligibility for Perquisites. As of the Effective Date, the Chief Executive
Officer of Assured Guaranty Ltd. (the “Chief Executive Officer”) and those
senior executive officers of the Company designated by the Chief Executive
Officer are eligible to receive the perquisites set forth in Section 2 hereof,
in each case, subject to the limitations set forth in such Section 2. The
Compensation Committee of the Board of Directors of Assured Guaranty Ltd. (the
“Committee”) has the authority to make all determinations with respect to the
eligibility of executives to receive perquisites and the scope of such
perquisites, including, but not limited to, the authority to designate
executives as eligible, to remove executives from eligibility (including those
designated as of the Effective Date pursuant to this Section 1), and to limit
the perquisites available to any executive or group of executives. The Committee
may delegate authority hereunder to the Chief Executive Officer, except that the
Committee shall retain full authority to make any determination regarding the
eligibility of the Chief Executive Officer to receive perquisites and the scope
of those perquisites.


2.Perquisites.


(a)
Except as otherwise determined by the Committee or, with respect to senior
executive officers of the Company other than the Chief Executive Officer, except
as otherwise determined by the Chief Executive Officer, for each person who has
been designated an executive officer of Assured Guaranty Ltd. for the purposes
of U.S. Securities and Exchange Commission reporting requirements, for so long
as such person remains an executive officer, the following perquisites shall be
made available to such executive officer; provided, however, that the perquisite
listed in Section 2(a)(ii) hereof shall only be available to those persons
designated an executive officer prior to December 31, 2017:



(i)
Reimbursement for the reasonable cost of any tax preparation service; and



(ii)
Annual executive medical exam.



(b)
Except as otherwise determined by the Committee or, with respect to senior
executive officers of the Company other than the Chief Executive Officer, except
as otherwise determined by the Chief Executive Officer, for those designated
executives who are United States citizens or permanent residents and who work in
Bermuda, the following additional perquisites shall be made available:



(i)
Reimbursement for reasonable moving expenses for household goods in relocating
to Bermuda.  Upon the termination of an executive’s employment for any reason
(other than for Cause, as such term is defined within the Assured Guaranty Ltd.
Executive Severance Plan), the Company will reimburse the executive for
reasonable moving expenses actually incurred to move the executive’s household
goods to the executive’s original port of departure, or to another destination
(provided that the amount reimbursed for moving to another destination will not
exceed the amount required to be reimbursed if the executive returned to the
executive’s original port of departure), provided that such reimbursement rights
apply only during the period ending on the last day of the second taxable year
following the year in which the executive’s termination of employment occurs.



(ii)
Reimbursement of up to a maximum amount determined by the Committee for the cost
of suitable living accommodations in Bermuda. In the event that the executive
chooses to purchase a residence in Bermuda, the Company will reimburse him or
her only for the fair market rental value of said residence to the same maximum
amount per month, which amount shall be reviewed from time to time in accordance
with authorization from the Committee.



(iii)
Annual stipend of $15,000 per calendar year to cover cost of travel by the
executive and his or her family members to and from Bermuda.



(iv)
Reimbursement for initiation fees and annual dues at a club in Bermuda selected
by the executive.





1

--------------------------------------------------------------------------------





(v)
Participation in the executive automobile program.



3.               Timing of Reimbursements. Payment of reimbursement amounts and
the provision of in-kind benefits by the Company under this Policy that
constitute Deferred Compensation shall be subject to the following:


(a)
Such reimbursements shall be made promptly after the executive submits
reasonable evidence of having incurred the amounts subject to reimbursement,
provided that the executive is required to provide such evidence no later than
October 31 of the calendar year following the year in which such expenses are
incurred (or such earlier date that is generally applicable, or such later date,
established by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred.



(b)
To the extent required to avoid accelerated recognition of taxable income or
imposition of additional tax under section 409A of the Internal Revenue Code of
1986, as amended, the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during the executive’s taxable year may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.



(c)
The executive’s right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.



The term “Deferred Compensation” means payments or benefits that would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1.


 4.               Amendment and Termination. The Committee has the authority to
amend or terminate this Policy at any time.
 




2